Name: Political and Security Committee Decision EUJUST LEX/1/2009 of 3Ã July 2009 appointing the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  European construction;  personnel management and staff remuneration
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/82 POLITICAL AND SECURITY COMMITTEE DECISION EUJUST LEX/1/2009 of 3 July 2009 appointing the Head of Mission for the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX (2009/596/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2009/475/CFSP of 11 June 2009 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX (1), and in particular Article 9(2) thereof, Whereas: (1) On 11 June 2009, the Council adopted Joint Action 2009/475/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX. That Joint Action expires on 30 June 2010. (2) Article 9(2) of Joint Action 2009/475/CFSP authorises the Political and Security Committee to take decisions regarding the appointment of the Head of Mission. (3) Mr Stephen WHITE should be appointed as Head of Mission of EUJUST LEX until 31 December 2009, HAS DECIDED AS FOLLOWS: Article 1 Mr Stephen WHITE is hereby appointed as Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX, with effect from 1 July 2009. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2009. Done at Brussels, 3 July 2009. For the Political and Security Committee The President O. SKOOG (1) OJ L 156, 19.6.2009, p. 57.